 1   PETER GOODMAN
     Attorney at Law
 2   State Bar No. 65975
     819 Eddy Street
 3   San Francisco, California 94109
     Telephone: (4l5) 781-8866
 4   Facsimile: (415) 781-2266
     E-Mail: goodmanlawoffice@att.net
 5
     Attorney for Defendant
 6   PETER McKEAN

 7

 8                             UNITED STATES DISTRICT COURT

 9                            NORTHERN DISTRICT OF CALIFORNIA

10                                  SAN FRANCISCO VENUE

11

12   UNITED STATES OF AMERICA,         )           CR-17-0175 CRB
                                       )
13              Plaintiff,             )           STIPULATION AND [PROPOSED] ORDER
                                       )           CONTINUING HEARING ON NEW TRIAL
14        vs.                          )           MOTION AND SENTENCING HEARING
                                       )           OF DEFENDANT PETER McKEAN
15   CLIFTON BURCH and PETER McKEAN, )
                                       )
16              Defendants.            )
                                       )
17   _________________________________ )

18         The United States of America, by its counsel, David L. Anderson, United States

19   Attorney for the Northern District of California, and Assistant United States Attorney

20   (“AUSA”) William Frentzen, and the defendant, PETER McKEAN, by his attorney, Peter

21   Goodman, hereby stipulate and agree as follows:

22         1.     On February 20, 2019, after a joint jury trial, the defendants were found

23   guilty of conspiring to defraud the government and conspiring to commit wire and mail

24   fraud as alleged in Counts One and Two of the Superseding Indictment (ECF 395). A

25   sentencing hearing was set for June 19, 2019.

26         2.     On March 1, the Court granted the defendants’ requests for an extension

27   of time to file new trial motions. A hearing on their motions was set for June 24, 2019,

28   and their previous sentencing date of June 19, 2019, was vacated (ECF 402).


                                                 -1-
 1         3.     On March 14, 2019, the Court set June 24, 2019, as the sentencing date

 2   for defendants BURCH and McKEAN and reset the sentencing dates of four related

 3   defendants, ERIC WORTHEN, TAJ REID, DERF BUTLER and ANTON KALAFATI,

 4   to the same date.

 5         4.     On May 1, 2019, the Court issued a stipulated order continuing the date

 6   for the hearing on defendant BURCH’s motion for new trial and his sentencing date to

 7   August 28, 2019 (ECF 410).

 8         5.     Defendants BURCH and McKEAN were jointly charged with participating

 9   in the two conspiracies alleged in the Superseding Indictment and went to trial together.

10   Counsel for defendant McKEAN believes that certain rulings made by the Court during

11   the course of the trial impacted both defendants and at least some of the arguments he

12   and newly retained counsel for defendant BURCH intend to raise in their respective new

13   trial motions are intertwined and best heard together rather than separately.

14         6.     Counsel for defendant McKEAN has spoken to United States Probation

15   Officer Monica Romero, who will be preparing the Presentence Investigation Report in

16   defendant McKEAN’s case, and she is not opposed to the continuance sought herein.

17         7.     The parties hereby stipulate and agree that the hearing on the new trial

18   motion counsel for defendant McKEAN intends to file and the defendant’s sentencing

19   hearing in his case should be continued to August 28, 2019.

20   SO STIPULATED

21   DATED: May 1, 2019

22

23                                      DAVID L. ANDERSON
                                        United States Attorney
24

25                                By:                 /s/
                                        WILLIAM FRENTZEN
26                                      Assistant United States Attorney

27   ///

28   ///


                                                 -2-
 1   SO STIPULATED
 2   DATED: May 1, 2019
 3

 4                                                  /s/
                                      PETER GOODMAN
 5                                    Attorney for Defendant
                                      PETER McKEAN
 6

 7                    STIPULATED ORDER CONTINUING HEARING ON
                      NEW TRIAL MOTION AND SENTENCING HEARING
 8

 9         Based on the stipulation of the parties and good cause appearing, IT IS

10   HEREBY ORDERED that the hearing on defendant PETER McKEAN’s motion for

11   a new trial and his sentencing hearing be continued from June 24, 2019, to August

12   28, 2019, at 1:30 p.m.

13   DATED: May 3, 2019

14

15
                         ___________________________________________
16                                  CHARLES R. BREYER
                           UNITED STATES DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                               -3-
